ORDER
The mandate is hereby recalled for purposes of disposition.
The Supreme Court of the United States has reversed our decision concerning the method for calculating attorney fees in cases of this kind and has remanded the matter for further proceedings. Gisbrecht *1159v. Apfel, 238 F.3d 1196 (9th Cir.2000), reversed and remanded by Gisbrecht v. Barnhart, — U.S. -, 122 S.Ct. 1817, 152 L.Ed.2d 996 (2002). We, in turn, remand the matter to the district court to conduct such further proceedings as may be appropriate in the light of the Supreme Court’s opinion. We consolidated these cases for the purpose of our earlier opinion but, because individualized consideration of each case is required, will return each case to its respective judge.
REVERSED and REMANDED.